Citation Nr: 0801288	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  02-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to June 6, 1998.

2.  Entitlement to an effective date prior to June 6, 1998, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from July 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(herein the "RO") in Fort Harrison, Montana.  

On his June 1999 substantive appeal to the Board (VA Form 9), 
the veteran requested a hearing before a Decision Review 
Officer at the RO.  However, in a June 2000 statement, the 
veteran withdrew his request for a hearing.  The Board finds 
that due process has been satisfied with respect to his right 
to a hearing.  

This case was previously before the Board in December 2003, 
at which time the Board increased the veteran's disability 
rating for service-connected PTSD to 70 percent and granted 
TDIU benefits, effective June 6, 1998.  The veteran appealed 
the Board's December 2003 decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In July 2007, a CAVC 
order was issued, remanding the veteran's claim for reasons 
which will be further explained herein.


FINDINGS OF FACT

1.  Prior to June 6, 1998, the veteran's service-connected 
PTSD was primarily manifested by anger, anxiety, and low 
self-esteem, which fluctuated in severity and were 
effectively managed with medication and therapy.  The 
competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD was 
characterized by symptoms that more nearly approximated an 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled my continuous medication.  

2.  The veteran's formal claim for TDIU was received on June 
28, 2000.

3.  The veteran last worked full-time on June 5, 1998.  

4.  Entitlement to service connection for PTSD was initially 
established in a December 1997 rating action, and was 
evaluated as 10 percent disabling.  Effective from June 6, 
1998, the veteran's service-connected PTSD was evaluated as 
70 percent disabling.  Prior to June 6, 1998, the veteran's 
only service-connected disability was PTSD.  

5.  The evidence does not show that unemployability due to 
service-connected disabilities became reasonably 
ascertainable prior to June 6, 1998.  


CONCLUSION OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected PTSD, prior to June 6, 1998, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an effective date prior to June 6, 1998, 
for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The CAVC has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In May 2002, the RO sent the veteran a letter informing him 
of the VCAA and. its affect on his claims.  The May 2002 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, including 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it was his 
responsibility to submit additional information or evidence 
to support his claims, or to provide a properly executed 
release so that VA could request the evidence for him.  This 
effectively informed the veteran of the evidence he was 
expected to provide, including any evidence in his possession 
that pertains to his claims.  

The May 2002 letter did not, however, inform the veteran of 
the types of evidence needed to substantiate his claims for 
an increased rating and earlier effective date.  The Board 
finds the notice defect in this case did not affect the 
essential fairness of the adjudication because the veteran 
had actual knowledge of the types of evidence needed to 
substantiate his claims.  With regard to his increased rating 
claim, the veteran and his representative have consistently 
argued that his PTSD symptoms warrant a higher disability 
rating and have submitted and/or identified various medical 
records which show the level of his disability.  See July 
1998 written statement; see also March 1999 notice of 
disagreement and June 1999 VA Form 9.  Likewise, with regard 
to the veteran's claim for an earlier effective date, he and 
his representative have consistently argued that the veteran 
was unable to work because of the severity of his service-
connected PTSD prior to June 6, 1998, which is the effective 
date assigned for the grant of entitlement to TDIU, and they 
have submitted evidence purporting to support that 
contention. 

As a result, the Board finds the veteran had actual knowledge 
of the types of evidence needed to substantiate his claims 
and therefore, the notice defect in this case was not 
prejudicial to the veteran.  See Sanders, supra; Dingess, 
supra.  Moreover, neither the veteran nor his attorney has 
suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance, and they have 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate the pending claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was "convinced 
that the appellant, through his counsel, demonstrated actual 
knowledge of the information and evidence necessary to 
establish entitlement to an earlier effective date.").

In addition to the foregoing, the Board notes the veteran was 
advised of his opportunities to submit additional evidence in 
support of his claims.  The RO issued SOCs dated in May 1999 
and August 2002, as well as a June 2000 SSOC which provided 
him with an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claims.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
file, including VA outpatient treatment records and private 
medical records.  In addition, the veteran was afforded a VA 
examination during the time period in question, to evaluate 
the severity of his service-connected disability.  Moreover, 
neither the veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Preliminary Matters

Service connection for PTSD was established in a rating 
decision dated December 1997, and the RO assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (1997), effective October 31, 1996.  
The RO granted service connection based upon aggravation of 
pre-existing PTSD.  The veteran was notified of the 
determination and his appellate rights in January 1998.  

On July 8, 1998, the veteran submitted a written statement 
via VA Form 21-4138 requesting that his claim for service-
connected PTSD be "reopened for a possible increase."  He 
reported that he was receiving treatment from M.M., Ph.D., 
and VA physicians, and submitted release forms in order for 
medical records to be obtained.  

In a February 1999 rating decision, the RO confirmed and 
continued the 10 percent rating for the service-connected 
PTSD, based upon an August 1998 VA psychiatric examination.  
The veteran was notified of the RO's determination and his 
appellate rights that same month.  In March 1999, the RO 
issued another rating decision confirming the 10 percent 
disability rating, following the receipt of private medical 
records from Dr. M.M.  The veteran subsequently submitted a 
timely notice of disagreement (NOD) and substantive appeal 
(VA Form 9) with respect to that decision.  

In a June 2000 rating decision, the M&ROC increased the 
veteran's disability rating for service-connected PTSD to 70 
percent, effective September 1, 1999, based upon VA 
outpatient treatment records dated from September to December 
1999.  

In May 2001, the RO granted entitlement to TDIU, effective 
September 1, 1999, primarily based upon the veteran's 
impairment due to service-connected PTSD, then evaluated as 
70 percent disabling.  At that time, service connection had 
also been established for bilateral hearing loss, rated at 10 
percent, effective June 10, 1999.  In June 2001, the veteran 
filed a timely NOD as to the effective date of the grant of 
TDIU, claiming that TDIU was warranted retroactively to 
October 31, 1996, the date of his initial claim for service 
connection for PTSD.  A timely substantive appeal was 
subsequently received, and the veteran's claims for 
entitlement to rating higher than 10 percent for service-
connected PTSD, prior to September 1, 1999, and an effective 
date earlier than September 1, 1999, for the grant of TDIU 
were certified to the Board for appellate consideration.  

With regard to the veteran's claim for an increased rating 
for PTSD, the Board notes that the CAVC has held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, 
however, the veteran and his representative appear to be 
satisfied with the 70 percent evaluation currently assigned 
for the service-connected PTSD, as they have not submitted 
any argument or evidence requesting an evaluation in excess 
of 70 percent as of June 6, 1998.  In addition, an August 
2002 RO informal hearing report reflects that the veteran's 
attorney stated the issues on appeal as listed herein.  
Therefore, the issues on appeal are properly characterized as 
above.  

In a December 2003 decision, the Board increased the 
veteran's disability rating for service-connected PTSD to 70 
percent and granted entitlement to TDIU, both effective June 
6, 1998.  As noted, the veteran appealed the Board's decision 
to the CAVC and, in July 2007, the Court remanded the 
veteran's appeal in order for the Board to address perceived 
deficiencies in its analysis.  

As an initial matter, the Board must address whether the 
veteran submitted new and material evidence prior to the 
expiration of his time to file an appeal following the 
December 1997 rating decision which granted a 10 percent 
disability rating for service-connected PTSD.  In this 
regard, the Board again notes that the veteran was notified 
of the RO's December 1997 rating decision and his appellate 
rights in January 1998.  However, instead of submitting an 
NOD as to the December 1997 rating decision, the veteran 
submitted a July 1998 statement requesting that his PTSD 
claim be considered for an increase.  In this context, the 
Board notes the evidence does not show, nor do the veteran 
and/or his attorney allege, that his July 1998 statement was 
an NOD as to the December 1997 rating decision.  Instead, the 
veteran, through his attorney, argues that the July 1998 
statement served as new and material evidence pursuant to 
38 C.F.R. § 3.156 (b), which provides, in pertinent part, 
that new and material evidence received prior to expiration 
of the appeal period will be considered as having been filed 
in connection with the claim which was pending at the 
beginning of the appeal period.  The veteran's attorney is 
essentially arguing that the July 1998 statement makes the 
current appeal a matter of an initial rating for service-
connected PTSD, not an increased rating claim as recognized 
by VA.  

The veteran's attorney is correct that 38 C.F.R. § 3.156(b) 
could potentially be applicable in this case, since there was 
a claim pending (i.e., the appeal period for the December 
1997 rating decision had not yet expired) when the veteran 
submitted his July 1998 statement.  However, the July 1998 
statement merely requested that his claim be considered for a 
possible increase, and indicated that his symptoms warranted 
a rating higher than 10 percent.  While the veteran provided 
identifying information regarding the treatment he had 
received for his service-connected PTSD, his statement alone 
did not provide any specific information as to the level of 
impairment actually suffered due to PTSD.  See Voracek v. 
Nicholson, 421 F.3d 1299, 1305 (Fed. Cir. 2005).  Therefore, 
the Board concludes that the July 1998 statement did not 
constitute "new and material evidence" within the meaning 
of 38 C.F.R. § 3.156(b) so as to relate back to the previous, 
nonfinal rating decision, nor was it an NOD.  Rather, the 
July 1998 statement was properly recognized by the RO as a 
new claim for an increased rating for the already service-
connected PTSD.  

The Board acknowledges that additional evidence was 
ultimately received during the one-year time period after the 
December 1997 rating decision, including an August 1998 VA 
examination and VA outpatient treatment records dated May to 
November 1998.  Although that evidence reflects the veteran's 
level of disability with regard to PTSD, the Board finds that 
it does not support a rating in excess of 10 percent for 
service-connected PTSD, prior to June 6, 1998.  

The Board must also address whether a retrospective medical 
examination was needed to adequately evaluate the veteran's 
service-connected PTSD disability during the time period in 
question.  In this regard, the Board notes the evidentiary 
record contains VA outpatient treatment records dated from 
April 1995 to May 1998 and private medical records dated from 
January 1997 to February 1999, as well as an August 1997 VA 
examination report, all of which document the veteran's 
service-connected PTSD during the time period in question.  
As a result, the Board finds that the evidentiary record 
contains sufficient, competent medical evidence to evaluate 
the veteran's claim during the time period in question, and a 
retrospective medical examination is not needed in this case.  
See 38 C.F.R. § 3.159(c)(4; see also McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

II.  Analysis

A.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes the rating criteria for evaluating mental 
disorders were amended effective November 7, 1996.  The 
veteran's current claim for an increased rating for service-
connected PTSD was filed in July 1998.  Accordingly, the 
current claim will be considered on the basis of the new 
criteria only.  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411 (2007).  A 10 percent rating is warranted 
where there is an occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled my continuous 
medication.  A 30 percent rating is warranted where there is 
an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

At the outset, the Board notes it appears the Board 
previously granted entitlement to a 70 percent rating for 
service-connected PTSD, effective June 6, 1998, based upon 
the veteran's inability to maintain substantially gainful 
employment as of that date.  See December 2003 Board 
decision.  In this regard, the evidence shows the veteran 
reported last working on a full-time basis as a school 
teacher on June 5, 1998, due to service-connected PTSD.  In 
granting the 70 percent rating effective June 6, 1998, the 
Board resolved all doubt in the veteran's favor and found the 
competent and probative evidence dated as of June 6, 1998 was 
in relative equipoise as to whether the veteran's service-
connected PTSD was manifested by symptoms contemplated by the 
70 percent rating.  The Board's December 2003 finding in that 
regard has not been challenged, and the Board will proceed to 
determine whether the pertinent evidence of record supports 
the grant of a disability rating in excess of 10 percent for 
the service-connected PTSD prior to June 6, 1998.  

Review of the pertinent evidence reveals that, prior to June 
6, 1998, the veteran's service-connected PTSD was manifested 
primarily by anger, anxiety, and low self-esteem.  See August 
1997 VA examination report; see also VA outpatient treatment 
records dated from April 1995 to May 1998 and private medical 
records from January 1997 to February 1999.  

VA outpatient treatment records dated from April 1995 to May 
1998 show the veteran had problems with depression and PTSD 
symptoms manifested by negative self-worth, low self-esteem, 
fear, guilt, anger, and anxiety.  However, this evidence 
shows the veteran's symptoms fluctuated as he reported 
feeling anxious and worried about particular circumstances at 
one point but was later shown to be doing well.  With respect 
to the veteran's social functioning, he reported being active 
in his church, including leading the singles group which he 
enjoyed, and also reported that he was dating.  See VA 
outpatient treatment records dated May 1995, January 1996, 
and December 1997.  

With respect to his occupational functioning, the veteran 
intermittently reported increased anxiety and stress with 
respect to his job as a teacher and even reported being 
placed on probation at school in January 1996.  However, 
although the veteran reported experiencing stress associated 
with his job, he fairly regularly reported that school was 
going well.  See VA outpatient treatment records dated 
September 1995, May 1996, and May and December 1997.  In 
February and March 1997, the veteran also reported that he 
was feeling more confident and assertive at work.  In fact, 
in June 1997, the veteran expressed sadness about the school 
year ending because he had a great class.  

At the August 1997 VA examination, the veteran reported that 
he felt anxious but that his main symptom was anger.  
Objective examination revealed the veteran had an above 
average IQ, although his memory was somewhat impaired.  He 
reported experiencing sleep disturbance, being isolated, 
having triggers, and having problems with commitment.  The 
veteran also reported that he had hobbies.  The examining 
physician noted that the veteran had recurrent and intrusive 
distressive speculation, difficulty concentrating at time, 
lost his train of thought, and was hypervigilant.  

The private medical evidence of record shows the veteran's 
symptoms associated with service-connected PTSD fluctuated on 
a somewhat situational basis.  See February 1997 medical 
record from B.F.; see also private medical records from 
W.M.M., M.D., dated from April 1998 to February 1999.  In 
this regard, the Board notes that the February 1999 medical 
record reflects that when the veteran sought mental health 
treatment in January 1989, he presented with various symptoms 
including chronic low self-esteem, anger dyscontrol, and 
impaired social action.  However, the evidence reflects that 
when the veteran's treatment was discontinued in September 
1994, his symptoms of lack of control, passivity, and anger 
had diminished.  Similarly, in April 1998, the veteran was 
noted to have severe anxiety reaction with disassociation due 
to an incident where a riding lawnmower fell on his leg.  The 
veteran later reported anxiety due to problems at school as 
well as wanting to leave his religious organization.  See 
private medical records dated April and May 1998.  However, 
in June 1998, the veteran reported that his medication was 
working effectively and that he was more relaxed, calm, and 
able to socialize more.  The Board notes that, at that time, 
the veteran also reported experiencing stress as he was 
preparing to resign from his teaching job but stated that he 
felt good about his decision.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that an 
evaluation higher than 10 percent is warranted for service-
connected PTSD prior to June 6, 1998.  The pertinent evidence 
of record shows the veteran's PTSD was manifested by symptoms 
that more nearly approximated an occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled my continuous medication.  

In making the above determination, the Board again notes 
that, during the time period in question, the veteran's 
symptoms were transient in nature, as they fluctuated in 
severity and appeared to decrease his work efficiency only 
during periods of increased stress.  His reports of anxiety 
and stress appeared to be related to different situations 
that occurred, including problems during school, preparing 
for the end of the school year, an incident involving a 
lawnmower falling on his leg, and eventually deciding to 
resign from his teaching job.  In addition, while the veteran 
reported stress and anxiety associated with his job, he 
reported that things were going well with teaching fairly 
consistently.  Moreover, the evidence shows, in June 1998, 
the veteran reported that his medication was working 
effectively and that he felt calmer, relaxed, and was able to 
socialize more.  

In this context, the Board recognizes that, in denying the 
veteran's claim for an increased rating, we have considered 
evidence dated very shortly prior to the effective date of 
the increased 70 percent rating.  The Board is aware that the 
veteran's impairment due to service-connected PTSD did not 
magically increase in severity on June 6, 1998, to warrant a 
70 percent rating.  As noted above, the Board, in its 
December 2003 decision, resolved all reasonable doubt in the 
veteran's favor and determined the evidence supported the 
grant of an increased rating as of June 6, 1998.  In this 
regard, the Board notes there is no evidence of record 
specifically dated June 6, 1998; instead, the Board granted 
an increased rating to 70 percent based upon evidence showing 
the veteran's ongoing and persistent symptoms of PTSD, his 
report of being unable to maintain full-time employment due 
to service-connected PTSD, and his report that he last worked 
full-time on June 5, 1998.  

In the instant case, the Board is not addressing the 
propriety of the previous determination as it relates to the 
effective date of the grant of the 70 percent disability 
rating, per se.  Instead, the Board's inquiry is limited to 
whether the preponderance of evidence of record supports the 
grant of a disability rating higher than 10 percent prior to 
June 6, 1998, and, after carefully considering the pertinent 
evidence of record, the Board finds an increase rating prior 
to June 6, 1998 is not warranted.  

With respect to the specifically enumerated symptomatology 
contemplated for the 30 percent evaluation under DC 9411, the 
Board notes that, while the evidence shows the veteran had 
anxiety, sleep impairment, and slight memory loss, he was 
never shown to suffer from depressed mood, suspiciousness, or 
panic attacks during the time period in question.  The Board 
is aware that the symptoms listed under the 30 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the veteran need not 
demonstrate those exact symptoms to warrant a 30 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the Board finds the record does not show 
the veteran manifested symptoms that equal or more nearly 
approximate the criteria for a 30 percent evaluation.  While 
the veteran clearly had fluctuating PTSD symptoms which 
affected his efficiency and ability to perform occupational 
tasks during stressful times, he was never shown to have 
intermittent periods where he was unable to work due to his 
service-connected disability.  Likewise, the evidence does 
not show that, during the time period in question, the 
veteran's service-connected PTSD was manifested by an 
occupational and social impairment with reduced reliability 
and productivity or with deficiencies in most areas to 
warrant a 50 or 70 percent rating prior to June 6, 1998.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability.  
See Hart v. Mansfield, No. 05-2424 (US Vet. App. Nov. 19, 
2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
However, upon reviewing the pertinent evidence of record in 
this case, the Board finds that at no time prior to June 6, 
1998, has the veteran's service-connected PTSD been more 
disabling than as currently rated under the present decision.  

The Board has also considered the veteran's service-connected 
PTSD under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 10 percent 
rating currently assigned.  

Therefore, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating in excess of 10 percent for 
service-connected PTSD, prior to June 6, 1998, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  

B.  Earlier Effective Date

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
38 C.F.R. § 4.16.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase in disability compensation, such as TDIU, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The veteran seeks an effective date earlier than June 6, 
1998, for the grant of TDIU.  Through his attorney, he has 
specifically requested the grant of TDIU be effective from 
October 31, 1996, the date of his initial claim for service 
connection for PTSD.  In this regard, as noted above, the 
veteran has argued that his service-connected PTSD was severe 
enough to warrant a 70 percent rating as of October 31, 1996, 
and that he has been unable to maintain substantially gainful 
employment since that time.  

The controlling issues in this case are (1) the date on which 
the veteran initiated his claim for TDIU and (2) the date on 
which entitlement to TDIU arose.  See 38 U.S.C.A. § 5110, 
5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.  

The veteran submitted his formal claim for entitlement to 
TDIU, via VA Form 21-8940, on June 28, 2000.  At that time, 
he reported that he was unable to secure or follow 
substantially gainful employment due to service-connected 
PTSD and that he last worked full-time at St. Joseph 
Elementary School on June 5, 1998.  The evidentiary record 
contained medical evidence of the veteran's PTSD as well as 
evidence showing he had reported anxiety and stress related 
to his teaching job.  

Service connection was initially granted for PTSD by rating 
action of December 1997, and the condition was evaluated as 
10 percent disabling.  In May 2001, the rating for PTSD was 
increased to 70 percent effective from September 1, 1999, 
and, accordingly, entitlement to TDIU was established 
effective from the same date, as the veteran met the 
schedular requirements of section 4.16(a).  In December 2003, 
the 70 percent rating for service-connected PTSD, and the 
grant of entitlement to TDIU were made effective from June 6, 
1998 based upon evidence showing the veteran's ongoing and 
persistent symptoms of PTSD, his report of being unable to 
maintain full-time employment due to service-connected PTSD, 
and his report that he last worked full-time on June 5, 1998.  

As noted, the grant of TDIU is appropriate when it is found 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Under 38 C.F.R. § 4.16(a), the Board finds that the award of 
TDIU cannot precede the effective date of June 6, 1998, 
because, prior to that time, the veteran did not meet the 
schedular requirements of section 4.16(a).  Prior to June 6, 
1998, the veteran had only one service-connected disability: 
PTSD, rated at 10 percent.  As noted, in a December 2003 
Board decision, the veteran's disability evaluation for 
service-connected PTSD was increased to 70 percent, effective 
from June 6, 1998, which is the day after the veteran 
reported that he last worked full-time.  In that decision, 
the Board also granted entitlement to TDIU, effective from 
June 6, 1998, because the veteran's disability evaluation for 
service-connected PTSD was increased to 70 percent therein.  
Therefore, prior to June 6, 1998, the veteran's disability 
did not reach the schedular level required to warrant the 
grant of TDIU.  See C.F.R. § 4.16(a), 4.25.  

In addition to the foregoing, the Board finds the evidence 
does not show that unemployability had arisen prior to June 
6, 1998, as the veteran reported that he last worked full-
time on June 5, 1998.  Moreover, the evidence does not show 
that unemployability had arisen during the year preceding 
that date so as to invoke section 4.16(b) and section 
3.400(o)(2).  In fact, the evidence shows the veteran 
previously held another teaching job from November 1991 to 
February 1994.  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that an effective date earlier 
than June 6, 1998, is warranted for the award of TDIU.  See 
38 C.F.R. § 3.400(o), 4.16(a), (b).  

ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected PTSD, prior to June 6, 1998, is denied.  

Entitlement to an effective date prior to June 6, 1998, for 
the grant of a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


